By the Court. This cannot be granted upon motion. When an appellant fails in the prosecution of his appeal to effect, and the adverse party would have the benefit of the decree below, he must file his complaint, praying for affirmation and costs.
*293Afterwards, Lincoln filed a complaint, and the Court affirmed the decree of the judge of probate, awarded costs for the respondent, and ordered a transcript of the record to be sent to the judge of probate for his government.
Blake, for the appellant.